I should
like to begin my statement with a quotation from the
Koran:
"Invite all to the way of thy Lord with wisdom
and beautiful preaching; and argue with them in
ways that are best and most gracious: for thy
Lord knoweth best" (The Holy Koran,
XVI:125).
Last year, I declared from this rostrum that
peace - the continuing strategic objective of the
Government of Sudan - was at hand. Today, from the
same rostrum, I would like to note that peace has
become a reality with the signing of the
Comprehensive Peace Agreement and the adoption of
the new Constitution. We have started to implement the
Agreement in accordance with a fixed timetable.
Unfortunately, as soon as we started to implement
the Agreement with our partners in the Sudan Peopleís
Liberation Movement (SPLM), we were faced with a
great tragedy: the death of John Garang, the first Vice
President of the Republic. With his passing, the
country has lost an invaluable partner and participant
in the peace process. It was not just a loss for the
Sudan, but a great loss for Africa and all peace-loving
people. Such tragedies are the true tests of our will,
and our brethren in the SPLM have responsibly come
through that crisis and difficult test, putting aside their
bitter shock and continuing to build a durable peace.
The Comprehensive Peace Agreement was not
limited solely to issues between the north and the
south. It set up a comprehensive framework for
resolving justly all the problems of our country. It has
established rules for a political regime that considers
citizenship to involve rights, duties and obligations -
a regime that is based on democracy, the rule of law,
good governance, respect for human rights and the
equitable division of wealth and power based on fair
standards that will ensure comprehensive peace.
We are fully committed to the letter and the spirit
of the Peace Agreement, and we accept and understand
the magnitude of our responsibility to fulfil it. We are
fully confident that bringing peace to the Sudan will
have a positive impact on regional stability and allow
the Sudan to continue to play its proper role within the
international community.
As we have begun to implement the Peace
Agreement, we call upon the international community
immediately to lift all commercial and economic
sanctions and restrictions, to cancel all of the Sudanís
external debt and to fulfil the pledges it made at the
Oslo conference. Such actions will provide support for
the Agreement and promote reconstruction and
development in the Sudan. In that context, we express
appreciation and gratitude to the United Nations for the
important role it has played in the implementation of
the Agreement, particularly the work of the Special
Representative of the Secretary-General, Mr. Jan
Pronk.
The people of Darfur are still not able to live in
conditions of peace. We will make every effort to
implement the Comprehensive Peace Agreement and
the Declaration of Principles adopted at Abuja, with a
view to bringing about that objective. We will continue
to cooperate with the international community in
improving the humanitarian and security situation,
which has already improved greatly. But that is not
enough. We hope to ensure complete stability in
Darfur. The Governmentís commitment to agreements
and arrangements entered into relating to the
achievement of a ceasefire and the improvement of the
security situation should be matched by a similar
commitment from the armed movements, which should
end their violations and agree to an immediate
ceasefire. The international community should
continue to put pressure on them to negotiate seriously
in order to achieve a peaceful solution to the problem.
My Government underlines the importance of
achieving definitive peace in Darfur as quickly as
possible. We have a three-track plan aimed at returning
Darfur to its proper situation. The first is the political
track, which is designed to resolve the root causes of
the dispute and to reach an agreement. The second
relates to the implementation of the voluntary
repatriation programmes. The third relates to the
disarmament, demobilization and reintegration
programmes. In the framework of those commitments,
the Government has encouraged reconciliation among
tribe and community leaders, which would help to
provide a solution to the root causes of the conflict.
In order to improve the security situation and
achieve a peaceful resolution of the conflict, the
Government is making every effort, with the
participation of the international community, to deal
with the urgent humanitarian problem and the problem
of internally displaced persons and refugees. We have
undertaken a number of development plans to deal with
22

the dispute about resources, which represents one of
the main problems. In that context, the Government is
looking forward to entering into an effective
international partnership with a view to bringing about
those ambitious plans and establishing a special fund
for development and rehabilitation in Darfur similar to
that agreed to at the Oslo conference for the south.
In expressing its appreciation for the efforts of
the international community, the Sudan would like to
pay tribute to the active role of the African Union. We
call on the international community to continue to
assist and support that role.
The Sudan adopted a transitional Constitution in
July 2005, and the President and Vice-President will
exercise their mandate in conformity with its
provisions. We have established a Government of
National Unity, which will continue the transitional
process. We have begun this phase by conducting a
responsible dialogue with all members of the political
opposition, who continue to operate freely. The
transitional Constitution includes human rights
provisions ensuring respect for the rights, obligations
and fundamental freedoms of all Sudanese citizens. We
will continue to work with international organizations
in order to develop and promote human rights in the
country.
This is the last occasion on which I will speak to
the Assembly as Minister for Foreign Affairs of the
Sudan, because yesterday a new Minister for Foreign
Affairs, my brother Mr. Lam Akol, was appointed by
the Popular Movement. I extend to the General
Assembly my gratitude and appreciation for its
cooperation during my work as Foreign Minister of the
Sudan in the past several years.
Tragically, the Palestinian people are still under
Israeli occupation. The international community is
called upon to force Israel to halt its illegal practices in
the occupied Palestinian territories, to dismantle the
separation wall, to withdraw from all the Arab
territories that it occupied in 1967 and to allow the
Palestinian people to realize their legitimate rights,
including their right to an independent State, with
Al-Quds as its capital. The international community
should take action to bring about a comprehensive,
peaceful settlement of the Arab-Israeli conflict, in
accordance with the resolutions of international
legitimacy, the road map, the principle of land for
peace and the Madrid terms of reference.
The Sudan has participated in agreements aimed
at putting an end to nuclear proliferation. The conflict-
ridden Middle East should be a zone free from nuclear
weapons and other weapons of mass destruction.
International justice and laws should apply in that
region, with no exceptions for any State, with a view to
ensuring stability and peace, emphasizing the rights of
peoples to use nuclear power for peaceful purposes,
particularly in scientific research. The Sudan supports
the right of all countries, including Iran, to use nuclear
power for peaceful purposes, in accordance with
International Atomic Energy Agency regulations.
The situation in Iraq is very unstable. The Iraqi
people, who are suffering greatly, need the
international community to help them to overcome the
crisis there. In this respect, we would like to
underscore once again our principled position that we
must preserve the sovereignty, unity and territorial
integrity of Iraq and ensure non-interference in its
internal affairs, with a view to bringing about stability
and peace and restoring normal living conditions there.
We call upon the international community to
contribute, as soon as possible, to the rebuilding of Iraq
and to support the transitional Government so as to
allow the Iraqi people to live in dignity on their land.
The African Union has set up policies and
mechanisms aimed at dealing effectively with the
dispute resolution and the establishment of stability on
that continent, which is rich in resources, including
human resources. Africa is continuing to use those
resources for development purposes, within the
framework of the New Partnership for Africaís
Development.
The first meeting of the International Conference
on the Great Lakes Region restored hope that peace,
stability and development can return to the region. We
hope that the second such summit will be held within
the next few months, and that it will result in a united
stance that will lead to peace, security and
development in the region. We were encouraged by the
meeting that was held on the sidelines of the High-
level Plenary Meeting with a view to preparing for a
second International Conference on the Great Lakes
Region.
In this context, I would like to refer to
Somalia - a very important African country, which is
trying to move beyond the bitterness of war and
conflict and to re-establish itself as a State. Somalia
23

should receive the cooperation and support that it
needs from the international community, and from the
United Nations in particular.
Since the Millennium Summit in 2000, some
achievements have been made with a view to meeting
the Millennium Development Goals (MDGs). But the
Goals have not been adequately achieved in Africa,
which still has to deal with poverty, disease,
underdevelopment and debt. As we meet here five
years after the first summit, we must pause and
consider what we have achieved and what we aspire to
achieve. We live in a world in which people have
varied standards of living and wealth. The rich have
become richer, and the poor have become poorer. The
gap between them is great, and there are enormous
paradoxes. There are very rich countries whose citizens
spend millions of dollars on weight loss, and there are
other poor countries that seek just a small fraction of
that amount to keep barely alive.
We take this opportunity to reaffirm, as agreed in
the framework of the Millennium Declaration, that we
must achieve the Millennium Development Goals in
order to create a better life for all humanity. Here, we
must point out that the Sudan has worked hard to attain
the goals and has made significant progress in reducing
poverty and increasing basic education levels, despite
the unjust siege and the long conflict in the southern
part of the country. All those efforts are reflected in
Sudanís 2004 MDG report.
In that context, we should stress the importance
of the total cancellation of debt. Debt is a great
hindrance to achieving the Development Goals in
Africa and in the least developed countries. Attaching
conditions to debt cancellation will only impede
development. Here, we must remind developed
countries of their commitments to financing for
development, in accordance with the Monterrey
Consensus.
An international partnership to achieve the MDGs
as envisaged in Goal 8, is essential. Unfortunately, the
main difficulty in achieving the Goals is the
establishment of such a partnership, which will not be
possible without allowing developing, and least
developed countries in particular, to integrate fully into
the international economy. Imposing unilateral
economic sanctions against developing countries
hinders free trade and investment. Financing and the
transfer of technology are among the other issues
encountered in efforts to achieve sustainable
development.
We live in a world of many challenges and
threats. The international community has recognized
that development, peace and security are closely
interconnected. The main challenges faced by the
international community today are maintaining
international peace and security and achieving
economic growth and development. Meeting those
challenges will be possible only in a collective world
led by an effective and capable United Nations.
The Sudan has actively participated in the
consultations on creating a framework for collective
action and on United Nations reform. We support
reform that is in accordance with the purposes and
principles of the Charter and the relevant provisions of
international law. We have emphasized the
establishment of a new human rights mechanism to
address the shortcomings - including politicization,
selectivity and double standards - that have prevented
the Commission on Human Rights from carrying out
its responsibilities. The Sudan believes that we should
consider establishing a new mechanism that deals with
the negative policies of the past and is committed to
the principles of equality among States and respect for
equitable geographical representation, in accordance
with the relevant provisions of the Charter. On the
basis of what the United Nations has successfully
achieved in the security, economic and social areas, we
should aspire to achieve the objectives of the High-
level Plenary Meeting and thus to create a peaceful and
safe world in which all of us will shoulder our
responsibilities.
Clearly, we all reject terrorism in all its forms and
manifestations and we stand together with others to
eliminate it; indeed, a counter-terrorism conference is
now being held in Khartoum to combat terrorism in
East Africa. What we reject are attempts to confuse
terrorism with the struggle of peoples for liberation and
independence and attempts to link terrorism to a
specific religion or culture. Terrorism is an
international scourge that is not limited to a specific
religion or culture, and we believe that any attempt to
confuse the issue could cause problems and weaken
our collective resolve to develop a comprehensive
strategy to combat it.
The Sudan will continue to be a messenger to
States, calling for a dialogue among cultures and
24

civilizations aimed at attaining humanityís objectives.
The international fight against terrorism must be based
on the Charter of the United Nations and the relevant
provisions of international law. In that context, the
Sudan calls for the holding of an international
conference to arrive at an agreed definition of terrorism
and stresses that the rejection of terrorism does not
mean that we should ignore the reasons behind it. We
must deal with the root causes of the problem if we are
to be successful in eradicating it.
In conclusion, the Sudan reaffirms its belief in
the purposes and principles of the Charter. We stress
our resolve to continue to work with the international
community to strengthen the Organization so that it can
efficiently carry out its role and mandate.